UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6539


T. TERELL BRYAN, a/k/a Terence Bryan, a/k/a Terence Terell
Bryan,

                Plaintiff - Appellant,

          v.

D. TATARSKY; OFC BUEHLER; IGC COCCIOLONE; MR. NAJJAR; ASST
WARDEN CLAYTOR; WARDEN MCCALL; M. CAROLINA LINDSEY; JAMES
SIMMONS, III,


                Defendants – Appellees,

          and

SCDC; IGC,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:08-cv-03556-TLW)


Submitted:   September 29, 2011             Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in unpublished per curiam opinion.
T. Terell Bryan, Appellant Pro Se.     Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           T.    Terell     Bryan    appeals     the   district      court’s        order

adopting the magistrate judge’s report and recommendation and

granting   Appellees’       motion        for   summary    judgment.          We     have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the    reasons       stated   by     the     district        court.

Bryan v. Tatarsky, No. 1:08-cv-03556-TLW (D.S.C. Feb. 3, 2011).

We also deny Bryan’s pending motion to produce.                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in     the    materials      before    the    court      and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3